JONES, JUDGE:
Monongahela Power Company claims $128.71 from the respondent, Department of Highways, for repairs to Company property damaged by the respondent’s employees while blasting on State Route No. 47 near Walker. A rock was thrown about 100 feet, striking an insulator on a pole and setting the cross arm afire. The line had to be repaired and the insulator replaced.
Upon consideration of the petition, answer and a statement of one of the respondent’s employees, the Court finds that the respondent is liable and awards the claimant, Monongahela Power Company, the sum of $128.71.
Award: $128.71.